Citation Nr: 1744839	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a right knee disability with arthritis.

2. Entitlement to service connection for a right knee disability with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, inter alia, reopened a previously denied claim for service connection for a right knee disability and denied it on the merits.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied reopening of a claim for service connection for a right knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the April 2006 rating decision is new and material, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying reopening of the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
2.  The additional evidence received since the April 2006 decision is new and material, and reopening of the claim of service connection for a right knee disability is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As it pertains to the claim for service connection for a right knee disability, given the favorable actions taken below, the Board will not discuss further whether those duties have been accomplished.  

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim for service connection for a right knee disability was denied because there was no evidence that a right knee disability was related to service or clearly and unmistakably aggravated during service.  To reopen the claim, there would have to be new evidence that related to the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In an April 2006 rating decision, the RO denied reopening of the claim for service connection for a right knee disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the April 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the April 2006 rating decision included the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports reflecting negative nexus opinions between the Veteran's right knee disability and service.  

Relevant evidence received more than one year since the April 2006 rating decision includes VA treatment records, private treatment records, and a July 2013 VA examination report providing a nexus opinion.  As this evidence relates to the basis for the prior denial, and, as shown below, could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

As such, the additional evidence submitted since the April 2006 rating decision is new and material evidence that relates to the basis for the prior denial.  Reopening of the claim for service connection for a right knee disability is therefore warranted.


ORDER

The application to reopen the claim for service connection for a right knee disability is granted.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2016).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

STRs in December 1972 include an enlistment report of medical examination noting scars in the left upper arm and knee, but normal clinical evaluation for the spine and other musculoskeletal system.  Records in February 1973 indicate complaints in both knees.  In October 1973, the Veteran complained of knee pain in the lateral and medial patella, and a possible injury while playing basketball.  There was no effusion, but there was tenderness along the right lateral patella and along the medial collateral ligament (MCL).  The impression was a strained ligament and possible chondromalacia.  The Veteran was put in a cast for seven to 10 days.  Later that month, a note indicated that the cast had slipped and that he needed a new one.  Once the cast was removed, an examination documented tenderness above the patella on the left and no effusion.  Records in November 1973 reflect pain in both knees for three weeks.  The physician noted a long history of bilateral knee pain for seven years; the examination was normal except for crepitus with movement in the patella.  The impression was bilateral chondromalacia, most likely.  He was placed on a temporary profile for three weeks.  X-rays in November 1973 were normal.  A November 1973 physical profile record reflects a diagnosis of bilateral chondromalacia patellae; and limited duties with instructions to not crawl, stoop, run, jump, and stand or march for prolonged periods of time.  A January 1974 separation report of medical examination reflects scars in the right upper arm and knee, but normal clinical evaluation for the spine and other musculoskeletal system.

A January 1994 VA examination report reflects that prior to entry into service, the Veteran had the usual childhood diseases but no operations.  The Veteran also reported that he had stitches in his right knee at the age of 16 or 17 after he fell and injured his knee.  He stated that he had "plenty of trouble since."

Treatment records in August 2002 reflect a pre-operative diagnosis of right knee lateral meniscus tear and medial meniscus tear.  The Veteran underwent a right knee arthroscopy with partial lateral/medial meniscectomy.  Records in July 2007 indicate that findings at the time of surgery was a complete loss of articular cartilage in the proximal tibia posteriorly adjacent to a degenerative tear of the medial meniscus.  The main findings, however, were complex tear involving the posteromedial portion of the medial meniscus and a complex tear involving the midportion of the lateral meniscus.  In October 2007, records reflect a history of right knee pain for 25 years with gradual onset, which the Veteran attributed to constant running and jumping while in military.  X-rays showed multicompartmental right knee arthritis. 

A July 2013 VA examination report reflects review of the Veteran's claims file.  The examiner opined that the Veteran's right knee disability was less likely than not due to service because, except for a self-limited episode of bilateral knee pain/strain in November 1973, STRs were silent regarding any injury or disability of the right knee.  The examiner found that the Veteran's right knee condition began after he left the service, and that the condition was clearly related by his years of working construction and his involvement in several MVA accidents.  The VA examiner also opined that the Veteran's right knee disability was not aggravated by service because "his complaints and treatment for left knee pain [sic] while on active duty were due to a self-limiting episode of left knee strain [sic].  Per evidence of record the condition completely resolved and [the Veteran] was deemed to continue with his military duties until his time of discharge."

The VA examiner also noted that STRs in October 1973 revealed that the Veteran had possible chondromalacia, and that the records were "without support for further evidence of a pre-existing disabling or incapacitating condition."  Nevertheless, the examiner then observed that the Veteran was able to continue performing his job until separation, and therefore there was "no evidence of injury or aggravation to the knee joints during service that would further aggravate any pre-existing condition of the right or left knee beyond its natural progression."

The Board finds that the July 2013 VA opinion is inadequate.  The examiner stated that the Veteran only had one "self-limited episode of bilateral knee pain/strain in November 1973."  However, as noted above, the Veteran complained several times of knee pain starting in February 1973.  In addition, while the October 1973 STRs reflect assessments of strained ligaments and possible chondromalacia, the November 1973 physical profile record reflects a diagnosis of bilateral chondromalacia patellae.  

In addition, the Board notes that the December 1972 entrance examination noted a normal clinical evaluation of the Veteran's spine and other musculoskeletal system.  As such, the Veteran is presumed sound at the time of his enlistment.  However, the Board acknowledges that there is evidence that the Veteran may have had a pre-existing condition.  Specifically, STRs in November 1973 reflect pain the bilateral knees for seven years, and a January 1994 VA examination documents an injury prior to service to the right knee, which the Veteran stated gave him "plenty of trouble since."  Nevertheless, the VA examiner's opinion concerning aggravation is inconsistent.  First, the examiner found that there was no evidence of record that the Veteran had a pre-existing injury.  However, he later opined that there was "no evidence of injury or aggravation to the knee joints during service that would further aggravate any pre-existing condition of the right or left knee beyond its natural progression."  As such, it is unclear whether the Veteran had a right knee disability that clearly and unmistakably pre-existed service; and, if so, whether it was aggravated by service beyond the natural progression of the disease.  

Based on the deficiencies noted above, the Board finds that a new medical opinion from an appropriate medical professional is necessary to properly address the nature and etiology of the Veteran's claimed right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim file to an appropriate physician to address the nature and etiology of the Veteran's right knee disability.

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner should indicate whether the right knee disability:

(a) Clearly and unmistakably pre-existed service and, if so, 

(b) Clearly and unmistakably was not aggravated by service.

In rendering his/her opinion, the physician should comment on the Veteran's STRs noting normal clinical evaluations during his enlistment examination; his numerous complaints of right knee problems, to include a diagnosis of chondromalacia in November 1973; and the Veteran's lay statements that he has had continuous right knee pain since separation from service.

The physician should also address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability had its onset in service or is otherwise etiologically-related to service.

The physician should discuss STRs, specifically the October 1973 examination noting tenderness along the right lateral patella and along the medial collateral ligament (MCL); the post-service treatment records, to include the August 2002 diagnosis of right knee lateral meniscus tear and medial meniscus tear; and the Veteran's statements of continuity of symptomatology.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Thereafter, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The  Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


